Mr. Justice Snyder,
dissenting.
I dissent. First, even if the Act herein provided for compulsory insurance, I think the policy was in accord with the Act. The statute does not require a blanket policy, no matter how or when the vehicle is used. On the contrary, the statute provides only that coverage is required of “Every motor vehicle .• . . used as a public carrier in the transportation of passengers for pay ... ”. Consequently, limitation of coverage in the policy herein to cases where the vehicle is used to transport passengers for pay was in accord and not in conflict with the statute.
*156The insurance company did not receive the larger premium which a blanket policy would require. Nor did it, for the comparatively modest premium it received, undertake to guarantee the integrity of public car owners by issuing a blanket policy covering all accidents, including those arising out of use of the cars by the owners on frolics of their own rather than in accordance with the Act. Without any justification therefor in the terms of the statute or the policy, the court has imposed a wide range of liability on the company which it did not assume in the contract and for which it has not been paid a premium.
I have never advocated blind adherence to the literal language of a statute, no matter what the consequences may be. “Construction, no doubt, is not a mechanical process .and even when most scrupulously pursued by judges may not wholly escape some retrospective infusion so that the line between interpretation and substitution is sometimes thin. But there is a difference between reading what is and rewriting it. The Court here does not adhere to the text but deletes and reshapes it. Such literary freewheeling is hardly justified ...” Shapiro v. United States, 335 U. S. 1, Mr. Justice Frankfurter, dissenting, p. 42.
The opinion gives the impression that it is following the rule laid down in compulsory insurance cases. But the majority opinion cites no cases except the Rondón case, which is wholly inapplicable. The cases which are directly in point and are not cited in the opinion are, I believe, virtually unanimous in support of my position rather than that of the court. Annotation, 141 A.L.R. 628; American Casualty Co. of Reading, Pa., v. Morris, 51 F. Supp. 889 (W. Va., 1943); Travelers Ins. Co. v. Caldwell, 133 F. 2d 649 (C.C.A. 8th, 1943); Duke Anderson Drilling Co. v. Smith, 141 P. 2d 565 (Okla., 1943); Hoar v. Gray, 42 A. 2d 822 (Pa., 1945); Sordelet v. Mercer, 40 S.E. 2d 289 (Va., 1946); Commercial Standard Ins. Co. v. Robertson, 159 F. 2d 405, 408-10 (C.C.A. 6th, 1947), and cases there cited. Cf. Savery v. *157Kist, 11 N.W. 2d 23 (Iowa, 1943); Miller v. State Automobile Ins. Ass’n, 21 N.W. 2d 621 (N.D., 1946).1
Second, I think the Hernández case still applies, despite the changes in the statute. Either the Hernandez case or this case is wrong. I think the Hernández case was correctly decided. To me this case in effect overrules the Her-nández case.
Third, stare decisis is not an inflexible rule. See Pérez v. District Court, ante, p. 4. But if stare decisis is to have any meaning at all, it surely applies here. Even if the Her-nández case was wrong, we ought not to overrule it.
Fourth, if the Hernández case is now being overruled, it should at least be done prospectively. We should not impair the vested rights of the insurance company which entered into this insurance contract in reliance on the rule of. law laid down in the Hernández case. As we pointed out in Mayagüez Lt., P. & I. Co. v. Tax Court, 65 P.R.R. 28, 33, “those who have obtained property or contract rights in reliance on a decision of a court of last resort may under certain circumstances be protected in those rights, despite the subsequent reversal of the decision in question. A. Cuesta & Co. v. Treasurer, 54 P.R.R. 82; F. Olazábal & Cía. v. District Court, 63 P.R.R. 891.”
I would reverse the judgment of the district court and1 dismiss the complaint as to the insurance company.

 As the cases on which I rely indicate, driving to and from the points-where passengers are picked up, and other trips necessarily incidental thereto such as driving to a garage for gasoline or repairs, are covered by the policy herein. But here the trip was in no way related to the function of passenger service and was therefore not covered by the Act or the policy.